Citation Nr: 1628563	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-42 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Charles C. Geraty, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's Veterans Benefits Management System claims file show that in November 2004 he filed a timely notice of disagreement with a September 2004 rating decision from the RO in St. Louis, Missouri, which denied entitlement to special monthly compensation based on the need for aid and attendance of another person.  While another rating decision was issued in June 2007, it is the September 2004 rating decision that is currently on appeal.

The Board denied the Veteran's appeal in September 2013.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which issued a February 2015 Order granting a joint motion to vacate and remand the Board's September 2013 decision.  The Board remanded the appeal in June 2015 for a new VA examination and opinion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, there has not been substantial compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The June 2015 Board remand instructed the RO in part to obtain an opinion from a VA audiologist regarding whether, as a result of hearing loss and tinnitus, the Veteran needed a full-time attendant in order to translate speech for proper communication to protect himself from the hazards and dangers of his daily environment.  

The RO scheduled the Veteran for an examination by a VA audiologist in July 2015, but the audiologist did not provide the opinion requested by the Board.  A VA nurse practitioner did provide the requested opinion in March 2016; however, the Board's directives specified that the opinion be provided by a VA audiologist. 

Finally, it does not appear that the disabling impact of the appellant's B-Cell chronic lymphocytic leukemia has been considered in several years.  Hence, additional development is in order.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he submit authorizations identifying any and all providers who have treated him for hearing loss, tinnitus, and B-Cell chronic lymphocytic leukemia since July 2015.  The appellant should be notified that he may also retrieve such records on his own and submit them to the VA if he so desires.  All attempts to obtain the records should be documented in the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, obtain an addendum opinion from the VA audiologist who examined the Veteran in July 2015 or, if unavailable, from another VA audiologist.  The audiologist should review the Veteran's electronic Veterans Benefits Management System and Virtual VA claims files, including the Board's June 2015 remand and this REMAND.  

The audiologist must opine whether it is at least as likely as not that as a result of hearing loss and tinnitus alone, the Veteran needs a full-time attendant in order to translate speech for proper communication to protect himself from the hazards and dangers of his daily environment.  A complete explanation or rationale must be provided.

The audiologist is advised that the Veteran and his spouse are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology and functional impairment.  If there is a medical basis to support or doubt the history provided by the Veteran or his spouse, the examiner should explain why.

The examiner must comment on:  (1) the internet printouts provided by the Veteran, which indicate that hearing loss affects communication and puts individuals with hearing loss at risk during times of emergency, and that hearing aids do not restore normal hearing; (2) the appellant's report that he is unable to make intelligent decisions regarding financial and medical issues because he has to guess what is being said to him; (3) the Veteran's and his spouse's reports that the appellant is unable to answer or use the telephone and needs someone with him at all times to translate; (4) medical evidence that the Veteran has hyperacusis and recruitment resulting in a smaller useable range of hearing and cause neuropathic pain, which make it difficult or uncomfortable for the Veteran to use hearing aids; and (5) the Veteran's report that he is able to lip read, but has difficulty when dealing with accented speech.

If the requested opinion cannot be rendered without resorting to speculation, the audiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), a deficiency in the record or the pulmonologist (i.e., additional facts are required), or by a lack of necessary knowledge or training.

3.  Thereafter, a physician should be provided access to the appellant's Virtual VA and VBMS claims files to review.  Following that review the physician must opine whether it is at least as likely as not that the combined impact of the Veteran's hearing loss, tinnitus, and B-Cell chronic lymphocytic leukemia alone render the appellant permanently bedridden or so helpless that he is in need of the regular aid and attendance of another person.  A fully reasoned rationale must be provided for any opinion offered.

4.  After the development requested has been completed, the AOJ should review the reports and opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the requested development has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

